Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-4, 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/20.
Claim Objections
Claims 1, 6-7 are objected to because of the following informalities:  
Claim 1 recites “Stefan-Boltzman constant.” This is a typographical error and should read “Stefan-Boltzmann constant.”
Claims 6-7 recite “the step of…” and then recite an active step. In order to avoid invocation of 112(f), it is suggested “the step of” be deleted.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the step of using a Multiphysics computational model to predict and define features of the one or more dimples produced at the targeted surface areas” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
No description of the step is found.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Px is a…laser beam distribution.” A distribution of what? Based on the specification it is assumed to be a laser power intensity distribution.
Claim 1 recites “the one or more dimples protrude outwardly away from the central axis.” It is unclear how a dimple can “protrude” since, according to the common understanding 
Claim 8 limitation “the step of using a Multiphysics computational model to predict and define features of the one or more dimples produced at the targeted surface areas” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Multiphysics model is described as a model which "combines heat transfer, fluid flow, and structural mechanics...along with several forces...to investigate the combinatorial effects of these physcal phenomena," but how it is used to predict and define features of the dimples is not described. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are rejected based on their dependence on the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (WO 2008/033711 A2, hereinafter “Weber”) in view of Dahotre et al. (US 2016/0278924 A1, hereinafter “Dahotre”).
Regarding claim 1, as best understood, Weber discloses a method for laser-assisted preparation of a dimpled stent (“stents” having “depressions,” Page 12 lines 16-17, which are made by “laser ablation process [or] laser-assisted chemical etching,” Pate 12 lines 28-29), comprising the steps of: 
(a) directing a laser beam at one or more targeted surface areas of a stent material (“depression 14 is generated in one or more of the surfaces of the stent…by [a] laser,” Page 13 lines 3-4) using an assigned laser track to produce one or more dimples at the targeted surface areas (“[t]he depression or depressions can be configured to extend generally along the axis of any band….in a parallel orientation to the axis. The depression or depressions can also be configured to extend generally in a transverse direction…to the axis fo the band.,” Page 13, lines 16-20. Since the depressions are configured to be generated in specific areas, and are generated by the lasers, the lasers are thus configured to move along assigned laser tracks, defined as the path along which lasers must move to produce the dimples at the desired locations, to produce the dimples at targeted surface areas); and
(b) forming the stent material into a cylindrical shape around a central axis (Fig. 1 shows the stent having a cylindrical shape with a central axis; thus, the stent has been formed into a cylindrical shape around a central axis), wherein the one or more dimples protrude outwardly away from the central axis, to produce a dimpled stent (see 112(b) above, but Figs. 1C-1E show both recesses [dimples] and protrusions which protrude away from the central axis of the cylinder).
Weber fails to teach the heat flux boundary equation for the laser track. However, Dahotre teaches a method of laser-assisted preparation (Par. 0074) wherein a laser track is 
    PNG
    media_image1.png
    52
    256
    media_image1.png
    Greyscale
wherein k is thermal conductivity, h is heat transfer coefficient, F is emissivity, a is Stefan-Boltzman constant, T is temperature, To is ambient temperature, y is a Y-coordinate in a three dimensional space, and .phi. Pg is a Gaussian laser beam power intensity distribution, here defined as Px (Pars. 0052-0060. Furthermore, note that Par. 0078 describes how the “boundary conditions for heat flux, natural convection cooling and radiation” is represented by the above equation). (Regarding the partial derivatives with respect to x and z, it would have been obvious to one of ordinary skill to use the same equation equating heat flux to power intensity, convection, and radiation, for the other dimensions x and z, as the same physical principles apply. Furthermore, the sign of the radiation term relates to the direction of heat flow and changing the sign in the equation is within the ability of one of ordinary skill). The advantage of using a laser having these heat flux boundary conditions is that this beam has high power density and little or no heat affected zone (Par. 0014).
Regarding claim 5, Weber discloses the stent material is a titanium alloy, cobalt-chrome alloy, or stainless steel (Stent 10 can…be manufactured from…stainless steel…titanium alloys,” Page 17 lines 25-30).  
Regarding claim 7, Weber fails to disclose laser power. Dahotre teaches the step of choosing a laser to generate a laser beam, wherein the laser operates at a laser power of 500 W to 1800 W (examples #3-7, Fig. 3A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Weber by choosing a laser power in the range taught by Dahotre because it amounts to a simple substitution of 
Regarding claim 8, as best understood, Weber fails to disclose using a multiphysics model. However, Dahotre teaches a step of using a Multiphysics computational model (“thermo-physical properties, along with the dimensions of bone and boundary conditions are incorporated into the multiphysics based computational model of the present invention to predict the temperature-time history for machining…” Par. 0085) to predict and define features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Weber by using a multiphysics model as taught by Dahotre in order to incorporate known physical properties of the feature to be laser machined in order to improve the efficacy of machining. (“of the one or more dimples produced at the targeted surface areas”: one of ordinary skill would reasonably be apprised of the benefits of applying this multiphysics model to the specific features of the stent of Weber as claimed).
Regarding claim 9, Weber fails to disclose a governing heat transfer equation. However, Dahotre teaches a multiphysics computation model wherein a selective governing equation based on heat transfer for the Multiphysics computational model is defined by the equation:  23WO 2018/174961PCT/US2017/059753 
    PNG
    media_image2.png
    64
    522
    media_image2.png
    Greyscale
 wherein k is the thermal conductivity, Cp is specific heat and .rho. is density of the material (Par. 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Weber by using a 
Regarding claim 10, Weber discloses machining dimples at the targeted surface areas as set forth with respect to claim 1 above, but fails to disclose the depth of the one or more dimples produced at the targeted surface areas are determined based on the Multiphysics computational model. However, Dahotre teaches the depth of the one or more features produced at the targeted surface areas are determined based on the Multiphysics computational model (Pars. 0086,0090). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Weber by determining the depth of one or more features produced as taught by Dahotre in order to incorporate known physical properties of the feature to be laser machined in order to improve the efficacy of machining. Furthermore, determining the depth of the dimples would have been obvious because these are the features being produced.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Dahotre as applied to claim 1, and further in view of RP Photonics “Gaussian Beams.”
Regarding claim 2, Dahotre teaches, as noted in claim 1 above, Px is Pg, wherein Pg is Gaussian heat flux. Dahotre further teaches Pg is defined by the equation in Par. 0080: 
    PNG
    media_image3.png
    68
    225
    media_image3.png
    Greyscale
. (Dahotre does not explicitly define the terms in this equation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Weber-Dahotre by using a Gaussian beam 
    PNG
    media_image4.png
    57
    252
    media_image4.png
    Greyscale
, where P is laser power, w(z) is the distance form the beam axis where the intensity drops to 1/e^2 (Page 1 of RP Photonics). One of ordinary skill would understand the benefits of using w(z) in the equation as this is the generally accepted form of the equation. Furthermore, one of ordinary skill would reasonably be apprised of the benefits of having the beam intensity distribution axisymmetric in an x-z plane.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Dahotre as applied to claim 1, and further in view of Hsiao et al. (US 2008/0051877 A1, hereinafter “Hsiao”).
Regarding claim 6, the modified Weber fails to disclose choosing a laser beam wherein the laser is a Neodymium-Doped Yttrium Aluminum Garnet laser. However, Hsiao teaches, in a method of manufacturing a stent, the step of choosing a Nd:YAG laser (Par. 0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Weber by choosing a Nd:YAG laser as taught by Hsiao because this amounts to a simple substitution of one known laser for another with predictable results.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761